Citation Nr: 1426288	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-13 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2011, the Veteran testified at a formal RO hearing before a decision review officer.  In October 2012, he presented sworn testimony during a personal hearing in Roanoke, Virginia, which was chaired by the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the Veteran's VA claims file.

In a February 2013 decision, the Board denied a claim of entitlement to service connection for a back disability as well as other claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 Order, the Court granted a Joint Motion for Remand concerning the back disability issue and remanded the matter to the Board for action consistent with the motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claim for service connection for a back disability.  

Service Treatment Records from the Veteran's period of active military duty document complaints of low back pain in March 1975, May 1975, and June 1975. The Veteran reported a medical history of recurrent back pain at the time of his July 1975 service separation examination; however, a diagnosed low back disability was not indicated.

Post-service treatment records indicate that the Veteran was involved in a motorcycle accident in December 1975.  No complaints of or treatment for a back disability were noted at that time.

VA treatment records dated December 2004 documented the Veteran's complaints of low back pain.  Private treatment records noted complaints of low back pain beginning in December 2005.  A continuing diagnosis of lumbar disc disease was indicated in July 2006.

The Veteran was afforded a VA examination in July 2009 at which time the VA examiner noted his past medical history of lumbar strain.  Contemporaneous x-rays revealed minimal degenerative changes of the lumbosacral spine.  With respect to the issue of medical nexus, the VA examiner noted that "[t]his Veteran was treated for low back strain while active duty Army while stationed at Fort Gordon. I would not find documentation of treatment for low back pain since he has been treated through the VA."  The examiner continued, "[i]t is my medical opinion that his current ongoing back pain and lumbar disc disease is less likely as not 50/50 probability of being permanently aggravated from his previous service-related back strain."  Notably, however, the July 2009 VA examiner indicated that he had not reviewed the Veteran's private treatment records in rendering his conclusion.

The Veteran submitted third-party lay statements, received February 2011, in support of his claim.  Specifically, in signed statements, Mr. L.B. and Mr. K.T. indicated that they had known the Veteran for twenty and twenty-one years, respectively, and were aware of his back problems.  Ms. C.T. stated that she is the Veteran's sister and has been aware of his back pain since he returned from military service. 

In addition, the Veteran submitted sworn personal testimony at the January 2011 RO hearing as well as at the October 2012 Board hearing in support of his low back claim.  Specifically, he testified that he injured his back while carrying a fellow soldier to the top of a mountain towards the end of his basic training.  The Veteran stated that he was treated with pain medicine for his complaints of back pain during his military service. 

In May 2012, the Veteran was afforded a second VA examination as to his claimed low back disability.  The examiner reviewed the Veteran's medical history to include his STRs and also noted his report of in-service injury.  The examiner then concluded that the Veteran's currently diagnosed lumbar spine disability "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury."  The examiner explained that "[t]his Veteran was treated on one occasion for lumbar strain while on active duty.  After discharge, records were silent for low back pain until 2005, 30 years later."

The Joint Motion for Remand, mentioned in the introduction, indicates that an additional VA medical opinion is necessary as the May 2012 examiner cited only one treatment during active duty rather than the three times that the Veteran was actually treated.  Thus, remand for such opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum from the May 2012 examiner or, if that person is not available, schedule the Veteran for a VA orthopedic examination to determine the nature, severity and etiology of any back disabilities.  The RO/AMC should also schedule the Veteran for an in-person examination if the May 2012 examiner is available and deems an additional examination necessary.

Following objective examination, the examiner must offer an opinion with a thorough rationale as to whether it is as least as likely as not (that is, probability of 50 percent or better) that any currently diagnosed low back disorder is related to the back treatment noted in service.  The examiner must specifically consider in-service evidence of injuries to include complaints of low back pain in March 1975, May 1975, and June 1975.  

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  Again, any opinions should be accompanied by a clear rationale consistent with the evidence of record.  

The examiner must take into consideration, and note, the Veteran's contentions concerning continuity of symptomatology in the examiner's opinion as well as the lay statements of record.

2.  Upon completion of the above, readjudicate the issue on appeal and consider all evidence received since issuance of the most recent supplemental statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

